DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-5, 9, and 11-12 are objected to because of the following informalities:
Claim 1, line 2, "equipment s" should be corrected to "equipment".
Claim 1, line 4, "series of equiments" should be corrected to "series of equipment".
Claim 1, lines 7-8, "first and second equipments" should be corrected to "first and second equipment".
Claim 1, line 10, "first and second equipments" should be corrected to "first and second equipment".
Claim 2, line 2, "first and second equipments" should be corrected to "first and second equipment".
Claim 3, line 8, "first and/or the second equipments" should be corrected to "first and/or the second equipment". 
Claim 3, line 3, "determining the equation of the linear regression" should be corrected to "determining an equation of a linear regression".
Claim 3, line 6, "the absolute value of the constant of said equation" should be corrected to "an absolute value of a constant of said equation".
Claim 3, lines 15-16, "evaluating the operating noise" should be corrected to "evaluating an operating noise".
Claim 3, line 17, "if said noise" should be corrected to "if said operating noise".
Claim 3, line 19, "if said noise" should be corrected to "if said operating noise".
Claim 3, line 22, "if said noise" should be corrected to "if said operating noise".
Claim 4, line 3, "determining the standard deviations" should be corrected to "determining a standard deviations".
Claim 4, line 3, "relative to the mean of said measurements" should be corrected to "relative to a
Claim 4, line 5, "cycle(s), by comparing" should be corrected to "cycle(s), and by comparing".
Claim 5, line 5, "one or several other equipments" should be corrected to "one or several other equipment".
Claim 9, line 4, "first and/or the second equipments" should be corrected to "first and/or the second equipment".
Claim 11, line 2, "first and the second equipments" should be corrected to "first and the second equipment".
Claim 11, line 4, "the electric current consumed by each fuel booster pump" should be corrected to "an electric current consumed by each fuel booster pump".
Claim 11, lines 4-5, "the mean quantity of fuel measured on the surge tank" should be corrected to "a mean quantity of fuel measured in a surge tank".
Claim 11, lines 5-6, "the mean quantity of fuel measured in the main tank" should be corrected to "a mean quantity of fuel measured in a main tank".
Claim 12, lines 1-2, "one or several series of equipments" should be corrected to "one or several series of equipment".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "greater than or equal to said first threshold” in line 22.  There is insufficient antecedent basis for this limitation in the claim. The limitation “said threshold” lacks antecedent basis, because the limitation is first defined in a contingent limitation that may or may not occur. For more information on contingent limitation see MPEP 2111.04. This rejection could be overcome by amending the claims to define the limitation prior to the use of the limitation in the contingent limitations.
Claim 1 recites the limitation “said first threshold” in line 22. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claims if “said first threshold” is a new limitation or referring to the previously defined “first determined threshold”. For the purpose of examination “said first threshold” shall be interpreted as referring to “a first determined threshold”. This rejection could be overcome by amending the claims to more clearly show that “said first threshold” and said “first determined threshold” are the same limitation. For example, a first determined threshold and said first determined threshold.
Claim 2 recites the limitation “the one or more series of first and second equipments” in 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation “the one or more series of first and second equipments” is referring to the previously 
Claim 3 recites the limitation “if said absolute value is greater than said determined value“ in line 15.  There is insufficient antecedent basis for this limitation in the claim. The limitation “said determined value” lacks antecedent basis, because the limitation is first defined in a contingent limitation that may or may not occur. For more information on contingent limitation see MPEP 2111.04. This rejection could be overcome by amending the claims to define the limitation prior to the use of the limitation in the contingent limitations.
Claim 3 recites the limitation “if said noise is comprised in said determined range“ in line 19.  There is insufficient antecedent basis for this limitation in the claim. The limitation “said determined range” lacks antecedent basis, because the limitation is first defined in a contingent limitation that may or may not occur. For more information on contingent limitation see MPEP 2111.04. This rejection could be overcome by amending the claims to define the limitation prior to the use of the limitation in the contingent limitations.
Claim 3 recites the limitation “a second operating parameter” in line 10. It is unclear if the limitation “a second operating parameter” is a new limitation or is referring to the previously defined limitation “a second operating parameter” in claim 1, line 6. For the purpose of examination, “a second operating parameter” shall be interpreted to be referring to the previously recited “a second operating parameter” in claim 1. This rejection could be overcome 
Claim 3 recites the limitation “a second coefficient of determination between said first operating parameter and a second operating parameter” in lines 9-10. It is unclear from the language of the claim if the “first operating parameter” and the “second operating parameter” are measured in the same equipment or in different equipment. This rejection could be overcome by amending the claim to clarify where the parameters are derived.
Claim 3 recites the limitation “a third operating parameter” in line 11. It is unclear if the limitation “a third operating parameter” is a new limitation or is referring to the previously defined limitation “a third operating parameter” in claim 1, line 6. For the purpose of examination, “a third operating parameter” shall be interpreted to be referring to the previously recited “a third operating parameter” in claim 1. This rejection could be overcome by amending the claims to more clearly show that “a third operating parameter” is referring to the previously recited limitation.
Claim 3 recites the limitation “a third coefficient of determination between said first operating parameter and a third operating parameter” in lines 10-11. It is unclear from the language of the claim if the “first operating parameter” and the “third operating parameter” are measured in the same equipment or in different equipment. This rejection could be overcome by amending the claim to clarify where the parameters are derived.
Claim 3 recites the limitation “the constant of said equation” in line 6. Applicant defines an equation of linear regression in the form of y=ax+b, See para[0050] of Applicant’s Specification. It is unclear if “the constant” refers to the slope “a” or the y-intercept “b”, while 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “comprised” in claim 3, lines 19 and 22 is used by the claim to mean “within,” while the accepted meaning is “made up of.” The term is indefinite because the specification does not clearly redefine the term. This rejection could overcome by amending the claim to more clearly state that the noise is within the determined range. For example, "if said noise is within said determined range.
Claim 4 recites the limitation "the step of determining operating noise" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation “the step of determining operating noise” lacks antecedent basis, because the limitation is first defined in a contingent limitation that may or may not occur. For more information on contingent limitation see MPEP 2111.04. This rejection could be overcome by amending the claims to define the limitation prior to the use of the limitation in the contingent limitations.
Claim 4 recites the limitation "the step of determining operating noise" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation “the step of determining operating noise” is referring to the previously recited limitation “evaluating 
Claim 5 recites the limitation "the second and the third parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitations “the second” and “the third parameter” lack antecedent basis, because the limitations are first defined in a contingent limitation that may or may not occur. For more information on contingent limitation see MPEP 2111.04. This rejection could be overcome by amending the claims to define the limitation prior to the use of the limitation in the contingent limitations.
Claim 5 recites the limitation “one or several operating parameters of one or several other equipment of the assembly or a combination thereof” in line 5. It is unclear from the language of the claims what “operating parameters” and what “other equipment” is being referred to. Further clarification of the limitation would be appreciated.
Claim 6 recites the limitation "the first threshold” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation “the first threshold” lacks antecedent basis, because the limitation is first defined in a contingent limitation that may or may not occur. For more information on contingent limitation see MPEP 2111.04. This rejection could be overcome by amending the claims to define the limitation prior to the use of the limitation in the contingent limitations.
Claim 7 recites the limitation "the second threshold” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation “the second threshold” lacks 
Claim 7 recites the limitation "the third threshold” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The limitation “the third threshold” lacks antecedent basis, because the limitation is first defined in a contingent limitation that may or may not occur. For more information on contingent limitation see MPEP 2111.04. This rejection could be overcome by amending the claims to define the limitation prior to the use of the limitation in the contingent limitations.
Claim 9 recites the limitations “second and/or third coefficients of determination and/or value peaks” in lines 6-7. There is insufficient antecedent basis for these limitations in the claim. Claim 9 depends from claim 1, while the limitations “second and/or third coefficients of determination and/or value peaks” are defined in claim 3. This rejection could be overcome by amending claim 9 to depend from claim 3.
Claim 10 recites the limitation “which may or may not be autonomous” in line 3. It is unclear the limitations “an aircraft, a car, a bus …” or is only modifying the limitation “a spacecraft”. This rejection could be overcome by amending the claim to more clearly show what limitations “autonomous” is modifying or by removing the limitation.
Claim 11 recites the limitation "the second threshold” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation “the second threshold” lacks antecedent basis, because the limitation is first defined in a contingent limitation that may or 
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The Examiner suggests, in the interest of compact prosecution, that the Applicant contact the Examiner to schedule an interview to discuss how the claims could be amended to overcome the 35 USC 112(b) rejections arising from the contingent limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more.
With respect to claim 1 the limitation(s):
processing said collected measurements, in order to detect a possible malfunction of the first and/or second equipment, by establishing a first coefficient of determination, between the measurements of the first parameters of said first equipment and the measurements of the first parameters of said second equipment,

 	if said first coefficient of determination is greater than or equal to said first threshold, adjusting said first threshold as a function of said first coefficient of determination.

	These limitation(s) is/are directed to an abstract idea and would fall within the “Mental
Processes” and “Mathematical Concepts” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation regarding “processing said collected measurements, in order to detect a possible malfunction of the first and/or second equipment”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim language precludes the Step from practically being performed in the mind. For example, “processing” in the context of this claim encompasses the user manually processing the collected measurements in order to detect a possible malfunction.
The limitation regarding “establishing a first coefficient of determination …”, as drafted, is a process that, under its broadest reasonable interpretation, covers “Mathematical calculations”. This interpretation is supported by the explicit recitation of mathematical calculation to be performed, i.e. “establishing a first coefficient of determination”.
The limitations regarding “if, for one or several operating cycles, or one or several parts of said cycle(s), said first coefficient of determination is below a first 
The limitation regarding “adjusting said first threshold as a function of said first coefficient of determination”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim language precludes the Step from practically being performed in the mind. For example, “adjusting” in the context of this claim encompasses the user manually adjusting the threshold based on the coefficient of determination.

If a claim limitation, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components, then it falls
within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an
abstract idea.

This judicial exception is not integrated into a practical application because the non-abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recite the additional elements of:
“A method for predicting an operating anomaly of one or several equipment s of an assembly” which does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to predicting an operating anomaly. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“taking an assembly, having at least one operating cycle, and comprising one or several series of equipment comprising at least a first and a second equipment both operating in parallel, and in substantially the same manner” which does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to assemblies and equipment. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“a first operating parameter or at least a first, a second and a third operating parameter”; “recording and storing measurements over time of said first or said parameters for said first and said second equipment”; and “collecting said measurements during or after the completion of one or several operating cycles” which do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather, the limitation(s) is/are 
“emitting a notification indicating the malfunction of said first and second equipment(s)”; “triggering additional steps of said method”; and “emitting a notification indicating an absence of malfunction of said first and/or second equipment item(s)” which do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather, the limitation(s) is/are recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data outputting. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data outputting steps necessary or routine to implement the abstract idea. Further the limitations are analogous to a claim directed to “Cutting hair after first determining the hair style”, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential), see MPEP 2106.05.

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field;

-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or 
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering and outputting functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “predicting an operating anomaly”, “an assembly”, and “a first and a second equipment” are viewed as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to a “first, a second and a third operating parameter”; “recording and storing measurements”; and “collecting said measurements” are viewed as insignificant extra-solution activity, such as mere data gathering in a conventional way, and therefore do not provide an inventive concept. Similarly, with regards to “emitting a notification” and “triggering additional steps” are viewed 
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “predicting an operating anomaly”, “an assembly”, “a first and a second equipment”, “first, a second and a third operating parameter”, “recording and storing measurements”, “collecting said measurements”, and “emitting a notification” and “triggering additional steps”  can be viewed as a field of use , necessary data gathering and outputting, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Dependent claims 2-10 and 12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional 
Claims 2, 5, and 9 recite limitations regarding selecting a particular data source or type of data to be manipulated and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known, routine, and conventional as evidenced by the prior art shown above.
Claims 3, 4, and 6-8 further limit the abstract idea with an abstract idea, such as a “Mathematical Concept” or “Mental Process”, and thus the claims are still directed to an abstract idea without significantly more.
Claims 10 and 12 recite limitations viewed as generally linking the use of the judicial exception to a particular technological environment or filed of use.

Dependent claim 11 is viewed as integrating the recited abstract idea(s) into a practical application by applying the judicial with, or by use of, a particular machine, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amoussouga et al. (US Publication No. 2014/0285212) in view of Pettre (US Publication No. 2016/0340059) and Boggio (US Publication No. 2019/0130288).

Regarding claim 1. Amoussouga teaches:
A method for predicting an operating anomaly of one or several equipment s of an assembly (See para[0059]: detection of a fault in a device.) said method comprising the following steps: 
taking an assembly (See Figure 3; para[0059]; and para[0112]: installation.), having at least one operating cycle (See Figure 4 and para[0112]: electrolysis.) (Examiner note: Figure 4 shows an operating cycle, wherein the temperature increases and then decreases over time.), and comprising one or several series of equipment comprising at least a first and a second equipment both operating in parallel, and in substantially the same manner (See para[0061]: two redundant devices in the installation.), each equipment comprising a first operating parameter, each parameter evolving, over time, in a similar manner between the first and the second equipment (See para[0062]: the first parameter and the second parameter respectively represent the value of the same state variable.), 
(See Figure 4 and para[0071] – para[0072]: The acquisition system 10 is adapted to produce the measurements of the first and second parameters.), 
collecting said measurements during or after the completion of one or several operating cycles, or one or several parts of said cycle(s) (See para[0072] – para[0073]: Substantially simultaneously. In operation, the acquisition system 10 supplies the processing module 21 with the values of the first and second parameters.), 
processing said collected measurements, in order to detect a possible malfunction of the first and/or second equipment (See para[0075]: determining a correlation relationship between previously measured values of the first and second parameters.).
Amoussouga is silent as to the language of:
establishing a first coefficient of determination, between the measurements of the first parameters of said first equipment and the measurements of the first parameters of said second equipment, 
if, for one or several operating cycles, or one or several parts of said cycle(s), said first coefficient of determination is below a first determined threshold, emitting a notification indicating the malfunction of said first and second equipment(s) and/or triggering additional steps of said method and, 
if said first coefficient of determination is greater than or equal to said first threshold, emitting a notification indicating an absence of malfunction of said first and/or second 
Nevertheless Pettre teaches:
establishing a first coefficient, between the measurements of the first parameters of said first equipment and the measurements of the first parameters of said second equipment (See para[0006]; and para[0063]-para[0065]: The correlation coefficient considered is the Pearson or Spearman coefficient between two signals for a flight.), and
if, for one or several operating cycles, or one or several parts of said cycle(s), said first coefficient is below a first determined threshold, emitting a notification indicating the malfunction of said first and second equipment(s) (See para[0013]: correlation of a pair for the or a given flight falls below a positive determined detection threshold, then a first type of anomaly is signaled.). (Examiner Note: the broadest reasonable interpretation of contingent limitations only requires that one of the contingent limitations be fulfilled, see MPEP 2111.04.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amoussouga by establishing a first coefficient, between the measurements of the first parameters of said first equipment and the measurements of the first parameters of said second equipment, and if, for one or several operating cycles, or one or several parts of said cycle(s), said first coefficient is below a first determined threshold, emitting a notification indicating the malfunction of said first and second equipment(s) such as that of Pettre. Amoussouga and Pettre are analogous to the instant applicant, because they are directed to the same problem. Pettre teaches, “A loss of correlation for the pair is then indicative of an anomaly” (See para[0006]). One of ordinary skill would have been motivated to modify 
Pettre is silent as to the language of:
coefficient of determination.
Nevertheless Boggio teaches:
coefficient of determination (See para[0047]: coefficient of determination.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amoussouga wherein the correlation coefficient of Pettre is a coefficient of determination such as that of Boggio. Amoussouga and Boggio are analogous to the instant application, because all of the reference are directed to the same problem. Boggio teaches, “fault detection in vehicles such as aircraft is performed using some form of statistical analysis.” (See para[0002]). One of ordinary skill would have been motivated to modify Amoussouga, because using a statistical analysis, such as the coefficient of determination, can help to detect faults, as recognized by Boggio.

Regarding claim 2. Amoussouga teaches:
The method according to claim 1, 
further comprising the prior selection of the one or more series of first and second equipment of the assembly (See para[0112]-para[0114]: Four groups of devices. The rectifier transformers G1, G2, G3, and G4.) (Examiner Note: Amoussouga selects which group of devices to survey out of four groups of devices.).

Regarding claim 6. Amoussouga is silent as to the language of:
The method according to claim 1, 
wherein the first threshold of the first coefficient of determination is determined during one or several operating cycles of the assembly, or the part(s) of said cycle(s), 
wherein no malfunction of the first and/or second equipment has been detected.
Nevertheless Pettre teaches:
wherein the first threshold of the first coefficient of determination is determined during one or several operating cycles of the assembly, or the part(s) of said cycle(s), wherein no malfunction of the first and/or second equipment has been detected (See para[0011]-para[0012]; para[0018]; para[0035]; and para[0077]: Absence of any recorded fault for at least one given flight. For the execution of the data analysis program, use is made of a correlation threshold equal to 0.7.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amoussouga wherein the first threshold of the first coefficient of determination is determined during one or several operating cycles of the assembly, or the part(s) of said cycle(s), wherein no malfunction of the first and/or second equipment has been detected such as that of Pettre. Pettre teaches, “A correlation of greater than 0.7 is considered to be a strong correlation. This allows the observation of the degradation of the correlation from one flight to another” (See para[0065]). One of ordinary skill would have been motivated to modify 

Regarding claim 9. Amoussouga is silent as to the language of:
The method according to claim 1, 
further comprising one or several graphic representations as a function of the operating cycle(s), or parts of said cycle(s), of the measurements of the first operating parameter of the first and/or the second equipment and/or the first coefficients of determination, or said first operating parameter, of said first coefficient of determination and the second and/or third parameters and/or the first and/or second and/or third coefficients of determination and/or value peaks in the measurements of said first parameter.
Nevertheless Pettre teaches:
further comprising one or several graphic representations as a function of the operating cycle(s), or parts of said cycle(s), of the measurements of the first operating parameter of the first and/or the second equipment (See Figure 2 and para[0049]: a depiction of the signals of the pair of one of the two flights.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amoussouga further comprising one or several graphic representations as a function of the operating cycle(s), or parts of said cycle(s), of the measurements of the first operating parameter of the first and/or the second equipment such as that of Pettre. Pettre teaches, “In order to better understand this notion of correlation, the two signals of the pair of FIG. 1 for (See para[0071]). One of ordinary skill would have been motivated to modify Amoussouga, because graphically representing the measurements of a parameter for a cycle would helped to review the measurements, as recognized by Pettre.

Regarding Claim 10. Amoussouga is silent as to the language of:
The method according to claim 1, 
wherein the assembly is selected from an aircraft, a car, a bus, a truck, a locomotive, a boat, a ship or a spacecraft, which may or may not be autonomous, and the first and the second equipment item are rotary machines.
Nevertheless Pettre teaches:
wherein the assembly is selected from an aircraft (See para[0001]: aircraft.), and 
the first and the second equipment item are rotary machines (See para[0054]: engine member.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amoussouga wherein the assembly is selected from an aircraft, a car, a bus, a truck, a locomotive, a boat, a ship or a spacecraft, which may or may not be autonomous, and the first and the second equipment item are rotary machines such as that of Pettre. One of ordinary skill would have been motivated to modify Amoussouga, because substitution of the installation of Amoussouga for the aircraft of Pettre would have yielded the predictable result of detecting an anomaly in a different machine.

Regarding claim 11. Amoussouga is silent as to the language of:
The method according to claim 10, 
wherein the assembly is an aircraft, the first and the second equipment are fuel booster pumps of one or several engines, the first operating parameter of said fuel booster pumps is the electric current consumed by each fuel booster pump, the second parameter is the mean quantity of fuel measured on the surge tank, and the third parameter is the mean quantity of fuel measured in the main tank.
Nevertheless Pettre teaches:
wherein the assembly is an aircraft (See para[0001}: aircraft.), the first and the second equipment are fuel booster pumps of one or several engines (See para[0058]: fuel pumps.), the first operating parameter of said fuel booster pumps is the electric current consumed by each fuel booster pump (See para[0058]: current.), the second parameter is the mean quantity of fuel measured on the surge tank (See para[0059]: quantity of fuel expressed in kilograms remaining in a tank.), and the third parameter is the mean quantity of fuel measured in the main tank (See para[0059]: quantity of fuel expressed in kilograms remaining in a tank.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amoussouga wherein the assembly is an aircraft, the first and the second equipment are fuel booster pumps of one or several engines, the first operating parameter of said fuel booster pumps is the electric current consumed by each fuel booster pump, the second parameter is the mean quantity of fuel measured on the surge tank, and the third parameter is the mean quantity of fuel measured in the main tank such as that of Pettre. One of ordinary skill would have been motivated to modify Amoussouga, because combining the known 

Regarding claim 12. Amoussouga teaches:
A maintenance method of an assembly (See para[0020]: Maintenance procedure.), 
comprising one or several series of equipment comprising at least a first and a second equipment both operating in parallel and substantially in the same manner (See para[0061]: two redundant devices in the installation.), said method implementing the method according to claim 1.

Claims 3-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amoussouga et al. (US Publication No. 2014/0285212) in view of Pettre (US Publication No. 2016/0340059) and Boggio (US Publication No. 2019/0130288) as applied to claim 1 above, and further in view of Raeth et al. (US Publication No. 2003/0065409).

Regarding claim 3. Amoussouga is silent as to the language of: 
The method according to claim 1, 
further comprising the following steps: 
determining the equation of the linear regression between the first operating parameter of the first equipment and the first operating parameter of the second equipment for one or several operating cycles, or one or several parts of said cycle(s), and 

if said absolute value is less than or equal to a determined value, establishing, for the first and/or the second equipment, for said operating cycle(s), or part(s) of said cycle(s), a second coefficient of determination between said first operating parameter and a second operating parameter, and a third coefficient of determination between said first operating parameter and a third operating parameter, and 
if said second and third coefficients of determination are respectively greater than or equal to a second and a third threshold, emitting a notification indicating an absence of malfunction and/or adjusting said second and third thresholds as a function of said second and third coefficients of determination, 
if said absolute value is greater than said determined value, evaluating the operating noise of the first and/or second equipment, 
if said noise is greater than a determined range of values, emitting a malfunction notification of said equipment(s), 
if said noise is comprised in said determined range, without the presence of value peaks of the first operating parameter, emitting a notification indicating an absence of malfunction and/or adjusting said determined range of values for said operating noise, 
if said noise is comprised in a determined value range, in the presence of value peaks of the first operating parameter, emitting a notification indicating a malfunction of said equipment(s).
Nevertheless Raeth teaches:
determining the equation of the linear regression between the first operating parameter of the first equipment and the first operating parameter of the second equipment (See para[0332] and para[0336]-para[337]: A discrete time series of data samples. Regression equation.), and 
determining the absolute value of the constant of said equation (See para[0337]: the least squares estimates of the model parameters A.sub.0 and A.sub.1 are denoted a.sub.0 and a.sub.1.).
(Examiner Note: the claim does not positively recite that a comparison is done between an absolute value of a constant and a determined value. As such the contingent limitations that are recited in the claim are not required by the claim, see MPEP 2111.04 for more details. Examiner further notes that if the issues with the contingent limitations are resolved then the claim may contain allowable subject matter.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amoussouga determining the equation of the linear regression between the first operating parameter of the first equipment and the first operating parameter of the second equipment for one or several operating cycles, or one or several parts of said cycle(s) and determining the absolute value of the constant of said equation such as that of Raeth. Amoussouga and Raeth are analogous to the instant application because all of the references are directed to the same problem. Raeth teaches, “Prediction models 46 may also be provided by developing a regression model in which the data sample series is forecast as a dependent variable” (See para[0335]). One of ordinary skill would have been motivated to modify Amoussouga, because a regression model can be used to predict a value of a parameter that can be compared to a measurement to determine an anomaly, as recognized by Raeth.


Regarding claim 4. Amoussouga is silent as to the language of:
The method according to claim 3, 
wherein the step of determining operating noise of the first and/or second equipment is done by determining the standard deviations of the measurements of the first operating parameter relative to the mean of said measurements over one or several operating cycles, or one or several parts of said operating cycle(s), by comparing the standard deviations to a determined range of limit mean values.
Nevertheless Boggio teaches:
wherein the step of determining operating noise of the first and/or second equipment is done by determining the standard deviations of the measurements of the first operating parameter relative to the mean of said measurements over one or several operating cycles, or one or several parts of said operating cycle(s) (See para[0050]: Here the mean μ and standard deviation a are calculated for the interval.), and 
by comparing the standard deviations to a determined range of limit mean values (See para[0050]: more or less than two standard deviations may be used or any other suitable threshold may be used.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amoussouga wherein the step of determining operating noise of the first and/or second equipment is done by determining the standard deviations of the measurements of the first operating parameter relative to the mean of said measurements over one or several operating cycles, or one or several parts of said operating cycle(s), by comparing the standard deviations (See para[0002]). One of ordinary skill would have been motivated to modify Amoussouga, because using a statistical analysis, such as standard deviation, can help to detect faults, as recognized by Boggio.

Regarding claim 5. Amoussouga teaches:
The method according to claim 3, 
wherein the second and the third parameter are chosen among other operating parameters of the first and the second equipment, different from the first operating parameter, one or several parameters directly influencing the operation of said first and/or said second equipment (See para[0063]: temperature, electrical power, pressure, gas flow rate.), one or several operating parameters of one or several other equipment of the assembly or a combination thereof (See para[0063]: temperature, electrical power, pressure, gas flow rate.).

Regarding claim 7. Amoussouga is silent as to the language of:
The method according to claim 3, 
wherein the second threshold of the second coefficient of determination and/or the third threshold of the third coefficient of determination and/or the absolute value of the constant of the equation of the linear regression, is or are determined during one or several 
Nevertheless Pettre teaches:
wherein the second threshold of the second coefficient of determination and/or the third threshold of the third coefficient of determination and/or the absolute value of the constant of the equation of the linear regression, is or are determined during one or several operating cycles of the assembly, or one or several parts of said cycle(s), in which no malfunction of the first and/or the second equipment has been detected (See para[0011]-para[0012]; para[0018]; para[0035]; and para[0077]: Absence of any recorded fault for at least one given flight. For the execution of the data analysis program, use is made of a correlation threshold equal to 0.7. This threshold can be a fixed value or result from a calculation.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amoussouga wherein the second threshold of the second coefficient of determination and/or the third threshold of the third coefficient of determination and/or the absolute value of the constant of the equation of the linear regression, is or are determined during one or several operating cycles of the assembly, or one or several parts of said cycle(s), in which no malfunction of the first and/or the second equipment has been detected such as that of Pettre. Pettre teaches, “A correlation of greater than 0.7 is considered to be a strong correlation. This allows the observation of the degradation of the correlation from one flight to another” (See para[0065]). One of ordinary skill would have been motivated to modify Amoussouga, because applying the known technique of determining the threshold during a cycle where there was no 

Regarding claim 8. Amoussouga is silent as to the language of:
The method according to claim 4, 
wherein the determined range of limit mean values of the standard deviations of the measurements of the first parameter is determined during one or several operating cycles of the assembly, or one or several parts of said cycle(s), wherein no malfunction of the first and/or the second equipment has been detected.
Nevertheless Boggio teaches:
wherein the determined range of limit mean values of the standard deviations of the measurements of the first parameter is determined during one or several operating cycles of the assembly, or one or several parts of said cycle(s), wherein no malfunction of the first and/or the second equipment has been detected (See para[0050]: more or less than two standard deviations may be used or any other suitable threshold may be used.) (Examiner note: because the suitable threshold is determined before a fault is determined, Boggio inherently determines a range of limit means values wherein no malfunction has been detected.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Amoussouga wherein the determined range of limit mean values of the standard deviations of the measurements of the first parameter is determined during one or several operating cycles of the assembly, or one or several parts of said cycle(s), wherein no malfunction of the first and/or the second equipment has been detected such as that of Boggio. (See para[0002]). One of ordinary skill would have been motivated to modify Amoussouga, because using a statistical analysis, such as standard deviation, can help to detect faults, as recognized by Boggio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CARTER W FERRELL/Examiner, Art Unit 2863 

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863